           Case 1:19-cr-10082-DPW Document 40 Filed 05/11/20 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

___________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                         No. 19-CR-10082-DPW
                                    )
XIAONING SUI,                       )
      Defendant                     )
___________________________________ )

            SENTENCING MEMORANDUM ON BEHALF OF XIAONING SUI

       Now comes the defendant Xiaoning Sui, by and through undersigned counsel, and hereby

respectfully moves this Honorable Court, pursuant to 18 U.S.C. § 3553(a), to deviate from the

applicable guideline range and to accept the agreed-upon disposition of incarceration for a period

of time-served (157 days or approximately five months and one week), a fine in an amount not

to exceed the guideline range, and a special assessment of $100. See Dkt. 29 at 3.1 While such

sentence is below the advisory guideline range as calculated by probation, the defense

respectfully submits that it (1) constitutes a sufficiently serious punishment – one that sends a

very serious message to both Ms. Sui and the community at large – particularly when the

conditions of pre-sentence confinement are considered, (2) it properly takes into consideration



       1
         The plea agreement also provides for a 12-month term of supervised release. However,
the probation department has informed the parties that the requirements of post-conviction
supervision are different than the requirements of pre-trial supervision and therefore cannot be
accomplished if the defendant resides in her home country of Canada. Since supervised release
is not mandatory in this case, the probation department, by and through Martha Victoria,
recommends there be no term of supervised release imposed. Consistent with probation’s
recommendation, the parties do not object to excluding a term of supervised release from the
sentence imposed.
                                                                                               1
         Case 1:19-cr-10082-DPW Document 40 Filed 05/11/20 Page 2 of 14




Ms. Sui’s role, the aberrant nature of her conduct, and her prompt acceptance of responsibility,

(3) it would avoid sentencing disparities with other similarly situated defendants, and (4) it is

consistent with the overall objectives of § 3553(a), and the cardinal principle expressed therein

that the Court should impose a sentence sufficient, but not more than necessary, to comply with

the purposes of § 3553(a).

   A. RELEVANT BACKGROUND AND CIRCUMSTANCES

           1. Personal and Family Background

       Born on October 5, 1970 in Shanghai, China, Ms. Sui is 49-years-old, married to a loving

and supportive husband, and is the principal caretaker of the family’s only child Eric, age 19.

PSR at ¶ 91. Along with her sister, she was raised by two caring parents in a middle-class

background. PSR at ¶ 92. Her father worked as a college professor and her mother was an

engineer. PSR at ¶ 93-94. In 1981, the family moved from Shanghai to Nanjing City in the

Jiangsu Province of China. PSR at ¶ 91. There, Ms. Sui finished high school and went on to

earn a Bachelor’s degree in Electronics from the Panda Electronic Technology College. PSR at ¶

105. For nearly a decade, Ms. Sui worked in a television/electronics factory as a factory

technician. PSR at ¶ 108. In 1998, she and her husband married and in early 2000 the family

welcomed their only child. PSR at ¶ 96. Ms. Sui left her job at the television/electronics factory

during her pregnancy, but returned to employment at a different company as an office manager

in 2001. PSR at ¶ 109. Six years later, Ms. Sui left her employment to spend more time with her

son. PSR at ¶ 107. As Ms. Sui’s sister – who resides with her and knows her best – describes in

her letter, Ms. Sui is deeply committed to well-being of her family and her son:

       She is a good mother and a daughter who loves life and family. She brought up

                                                                                                     2
         Case 1:19-cr-10082-DPW Document 40 Filed 05/11/20 Page 3 of 14




       her son, and was there every step of the way, never absent in his development.
       Every time her son was in training, or playing a game, no matter how cold or hot
       the weather was, she sat there to watch, and helped him analyze after the game, in
       order to improve the game

Letter of Xiaomin Sui, attached hereto as Exhibit 1.

       In 2014, seeking better educational opportunities for her son, Ms. Sui received

permanent residency status in Canada. PSR at ¶ 91. She relocated to Canada in 2015

where her son attended high school and is now in his first year of college. PSR at ¶ 98.

With Ms. Sui’s assistance, her sister and niece similarly relocated to Canada for better

educational opportunities. Ms. Sui funds her niece’s tuition and both her sister and niece

reside with Ms. Sui in her Vancouver-area residence. Exhibit 1. Ms. Sui’s husband

continues to reside and work in China to financially provide for the family, while Ms. Sui

resides in Canada and continues to be the principal caretaker for their child. Along with

her son, Ms. Sui regularly travels to China during winter and summer school breaks to

spend time with her husband and her family. PSR at ¶ 96. Ms. Sui’s husband similarly

travels during his vacations to spend time with the family in Canada. See id.

       Ms. Sui’s civic and charitable contributions extend well beyond her family. Since

her son was five-years-old, “she helped other parents who could not drive their kids by

driving their kids to the tennis training and bringing them back…”, Exhibit 1. When her

son’s team went to compete and “the hotel [did] not have washing machines, she helped

young athletes wash their underwear and sportswear by hand...” Exhibit 1. In the

aftermath of an earthquake in 2008, Ms. Sui donated substantial sums to the relief effort,

and even during her confinement in Spain, Ms. Sui requested her husband donate 2


                                                                                             3
           Case 1:19-cr-10082-DPW Document 40 Filed 05/11/20 Page 4 of 14




million Yuan (approximately $280,000) to help combat the novel coronavirus. Exhibit 1.

            2. Offense Conduct

       In 2018, Ms. Sui was working with a recruiter based in Florida (“Recruiter 1”) to assist

her son, who was a tennis player, with the athletic college admissions process. PSR at ¶ 40.

Recruiter 1 “matched high school tennis players with college tennis coaches to facilitate the

players’ potential recruitment as part of the college admissions process.” Superseding

Information at ¶ 7. In early August of 2018, Recruiter 1 contacted William “Rick” Singer for his

assistance with the college admission process for Ms. Sui’s son, PSR at ¶ 40, and on August 24,

2018, Ms. Sui, Mr. Singer, and Recruiter 1 participated in a conference call aided by a Chinese

translator.2 PSR at ¶ 44. During the call Ms. Sui agreed to a fee of $400,000 so that Mr. Singer

would assist in facilitating her son’s admission to UCLA. PSR at ¶ 45. Ms. Sui was told by the

translator that Mr. Singer has “a special way of writing” the application that would guarantee her

son’s admission to UCLA. See Id. During this initial August 2018 call, Mr. Singer never

disclosed that any portion of the $400,000 Ms. Sui agreed to pay was intended to be a bribe or

that any portion of the fee was related to gaining admission through the assistance of a UCLA

coach. See id. Ms. Sui also requested of Mr. Singer and Recruiter 1 on this call that the

arrangement not be disclosed to her son. See Id.

       Following the call, Mr. Singer worked behind the scene to create a fake soccer profile

and to make arrangements with Jorge Salcedo, UCLA’s soccer coach, to admit her son as a

purported soccer recruit. PSR at ¶ 46-54. There is no evidence that Ms. Sui was involved in



       2
       Ms. Sui does not speak English and required the assistance of a translator to
communicate with Mr. Singer and his staff.
                                                                                   4
         Case 1:19-cr-10082-DPW Document 40 Filed 05/11/20 Page 5 of 14




fabricating the athletic profile or her son’s college applications, nor have any knowledge that a

bribe was necessary to secure her son’s admission to UCLA.

       In a subsequent call, on October 24, 2018, Mr. Singer, who was at the time cooperating

with the Government and who had already made all of the arrangements with Coach Salcedo,

told Ms. Sui through a translator, unexpectedly and for the first time, that her “son is admitted to

this school through UCLA’s soccer team.” PSR at ¶ 55. Mr. Singer told Ms. Sui that she needed

to send $100,000 that would be “directly transferred to that soccer coach.” See id. Ms. Sui was

told that “although your son is a tennis player, because there is a place in soccer team, so it is the

soccer team that takes your son.” See id. During the call, Ms. Sui agreed to make the $100,000

payment and on October 26, 2018, she wired the funds to an account controlled by Mr. Singer

and located in the District of Massachusetts. PSR at ¶ 55-58. Thereafter, Mr. Singer sent a

$100,000 check to Coach Salcedo, PSR at ¶ 58-59, and Ms. Sui’s son was provisionally admitted

to UCLA as a student-athlete. PSR at ¶ 61. On February 15, 2019, following a request by Mr.

Singer, Ms. Sui wired an additional $300,000 to an account controlled by Mr. Singer as the

balance of his agreed upon fee for facilitating her son’s admission. PSR at ¶ 65-66. The defense

believes the funds were forfeited to the Government in partial satisfaction of Mr. Singer’s

forfeiture obligations.

           3. Arrest and Extradition

       Ms. Sui was charged in this matter pursuant to a sealed Indictment on March 5, 2019.

Dkt. 1. At the time of the Indictment, Ms. Sui was a Chinese citizen and a Canadian permanent

resident, who principally resided in Surrey, British Columbia, Canada. Ms. Sui was never

informed and had no notice of the charges pending against her until her arrest in Spain on

                                                                                                     5
         Case 1:19-cr-10082-DPW Document 40 Filed 05/11/20 Page 6 of 14




September 17, 2019, when she was travelling in Europe with a return ticket to Canada. Upon her

arrest, Ms. Sui was, for the first time, informed of the instant charges. Unlike many other

criminal defendants, Ms. Sui has not sought to justify or excuse her offense. Instead, she

promptly retained counsel in Spain and the United States and on or about October 3, 2019, Ms.

Sui, through the undersigned, informed the Government that she is waiving any defenses to

extradition, wishes to expedite her transfer to the United States, and that she intends to resolve

the allegations against her. Ms. Sui subsequently entered into a plea agreement and was

transferred, after more than five months in a Madrid prison, to the United States on February 20,

2020. The delay was not Ms. Sui’s fault; instead she did everything in her power, including

retaining additional Spanish counsel, to expedite the prolonged periods between her agreement to

not contest extradition (October) and her finally being released to the United States Marshals.

       Pending extradition, Ms. Sui was held at Madrid V Penitentiary Center, Soto del Real.

There, she was confined to her cell for approximately fifteen hours per day. For approximately

one month, she was in a cell alone. However, even when she was housed with another inmate,

Ms. Sui, who does not speak Spanish or English, was unable to communicate with her cellmate

or with any of the staff members at the facility. For a vast majority of the time there was no

other Mandarin speaking inmate at the facility. With her family members thousands of miles

away, Ms. Sui spent 157 days in quasi-isolation. PSR at ¶ 103 Unable to cope with anxiety and

sleeplessness, Ms. Sui was prescribed and for many months took anti-anxiety and sleep-aid

medication given to her by the medical staff at the facility, medications she did not use before

her arrest and has stopped using since. See id. In sum, Ms. Sui’s conditions of confinement were

harsh, isolating, and far more punitive than what any of the related parent-defendants have been

                                                                                                     6
         Case 1:19-cr-10082-DPW Document 40 Filed 05/11/20 Page 7 of 14




subject to.

    B. LEGAL PRINCIPLES

              1. General Sentencing Framework

        With the Supreme Court decisions in United States v. Booker, 543 U.S. 220 (2005), Gall

v. United States, 552 U.S. 38 (2007), and Kimbrough v. United States, 552 U.S. 85 (2007),

sentencing options available to district courts have significantly broadened. See, e.g., United

States v. Taylor, 532 F.3d 68, 69 (1st Cir. 2008). “[O]nce the [guideline sentencing range

(“GSR”)] is properly calculated, ‘sentencing becomes a judgment call’ for the court, and the

court may construct a sentence varying from the GSR ‘based on a complex of factors whose

interplay and precise weight cannot even be precisely described.’” United States v. Innarelli, 524

F.3d 286, 292 (1st Cir. 2008) (quoting United States v. Martin, 520 F.3d 87, 92 (1st Cir. 2008)).

To the extent there exist “sound, case-specific reasons” to do so, a sentencing court is authorized

to deviate from the guidelines. Martin, 520 F.3d at 91. The post-Gall sentencing inquiry is

“broad, open-ended, and significantly discretionary.” Id. at 92.

              2. The Court should impose the agreed-upon sentence of time-served

        For all of the following reasons, the defense respectfully submits that the agreed-upon

disposition of incarceration for a period of time-served (157 days or approximately five months

and one week), a fine in an amount not to exceed the guideline range, and a special assessment

of $100 constitutes a fair and just sentence in this case, i.e., one that is “sufficient, but not more

than necessary,” to meet the sentencing goals enumerated in § 3553(a).

        First, while Ms. Sui does not seek to diminish the gravity of her offense, the defense

respectfully submits that the sentencing guideline, as calculated by probation, significantly

                                                                                                         7
         Case 1:19-cr-10082-DPW Document 40 Filed 05/11/20 Page 8 of 14




overstate the seriousness of Ms. Sui’s role in the underlying offense. As Judge Rakoff observed

in the context of the Guidelines’ loss table, a sentencing process driven largely if not exclusively

by mathematics ignores many important elements of section 3553(a):

       The notion that this complicated analysis, and moral responsibility, can be
       reduced to the mechanical adding-up of a small set of numbers artificially
       assigned to a few arbitrarily-selected variables wars with common sense. Whereas
       apples and oranges may have but a few salient qualities, human beings in their
       interactions with society are too complicated to be treated like commodities, and
       the attempt to do so can only lead to bizarre results.

United States v. Gupta, 904 F.Supp.2d 349, 350 (S.D.N.Y. 2012). Here, the sentencing

guidelines tethered to the $100,000 payment is prescribed largely for financial crimes where

there is a loss to victims or a gain to the perpetrator and does not easily encompass the unique

circumstances of a parent agreeing to a requested fee charged by a prominent consultant

recommended to the parent by another trusted consultant even including the unexpected

disclosure that a portion of the fee is intended by the consultant to be paid to a college coach for

his assistance.

       Ms. Sui, who had no prior experience with the United States college admission system,

relied on Recruiter 1 and, based on his advice, retained Mr. Singer to assist her son with the

college admissions process. During their initial, translated phone call, Mr. Singer and Recruiter 1

made no disclosure that Mr. Singer intends to fabricate her son’s athletic profile or to bribe

college administrators. After Ms. Sui agreed to retain Mr. Singer, he and his colleagues created a

false athletic profile and arranged an agreed-upon bribe with Coach Salcedo. Ms. Sui was not

involved in fabricating the profile or the admissions application, had no part in the planning or

coordination of the $100,000 bribe, and was, until the October 24, 2018 call, unaware of Mr.


                                                                                                       8
           Case 1:19-cr-10082-DPW Document 40 Filed 05/11/20 Page 9 of 14




Singer’s plan to bribe Coach Salcedo to admit her son as a purported soccer recruit. It was not

until the October 24, 2018 call that Mr. Singer, who was by then cooperating with the

Government, disclosed to Ms. Sui that her son was going to be admitted through the UCLA

soccer team and that a $100,000 bribe was going to be paid to Coach Salcedo in exchange for her

son’s admission. While Ms. Sui agreed to the plan and paid the bribe amount, she, unlike many

of the other parents, was not an active participant in the underlying crime, did not enlist her son

to participate in the scheme, did not participate or encourage the creation of a false athletic

profile, and did not have regular conversations with Mr. Singer in which they were more deeply

involved in his misconduct.

       Second, Ms. Sui is a first-time offender, having never before been convicted of a crime.

From a sentencing perspective, this is important.3 When the offense of conviction is an extreme

departure from an otherwise well-led life and there is no likelihood of re-offense, a variance from

the guideline range may be warranted. United States v. Howe, 543 F.3d 128 (3rd Cir. 2008)

(affirming probationary sentence and temporary home confinement for wire fraud despite an 18 -

24-month guideline range, where appellate court construed district court to have termed the

offense an “isolated mistake” in the context of Defendant’s otherwise long and upstanding life).

Ms. Sui has led an exemplary law-abiding life that stands in stark contrast to the offense she

finds herself convicted of. The goal of specific deterrence or even rehabilitation are non-factors

in assessing the necessary punishment.

       Moreover, the goal of general deterrence similarly does not require an additional period



       3
        The Sentencing Guidelines, recognizing this fact, now direct courts to “consider
imposing a sentence other than a sentence of imprisonment” for certain first-time offenders.
                                                                                          9
        Case 1:19-cr-10082-DPW Document 40 Filed 05/11/20 Page 10 of 14




of incarceration. No rational person aware of what has occurred to Ms. Sui would ever

knowingly and intentionally choose to endure what she has experienced over the last nine

months. Anyone paying even an iota of attention to Ms. Sui’s case and other related cases has

already been adequately deterred. An additional prison sentence on top of what Ms. Sui has

already served will have no additional deterrent benefit. Indeed, as numerous studies have

shown, there is no decisive evidence to support the conclusion that harsh, rather than discrete and

short finite, sentences actually have a general and specific deterrent effect on potential white-

collar offenders. Zvi D. Gabbay, Restorative Justice and White Collar Crime, 8 Cardozo J.

Conflict Resol. 421, 447-48 (2007); see also Michael Tonry, Purposes and Functions of

Sentencing, 34 Crime & Just. 1, 28 (2006) (“[I]nreases in severity of punishment [for white-

collar crimes] do not yield significant (if any) marginal deterrent effects…. Three National

Academy of Science panels … reached that conclusion as has every major survey of the

evidence.”); United States v. Adelson, 441 F. Supp. 2d 506, 514 (S.D.N.Y. 2006) (noting

“considerable evidence that even relatively short sentences can have a strong deterrent effect on

prospective ‘white collar’ offenders” (citing Richard Frase, Punishment Purposes, 58 Stanford L.

Rev. 67, 80 (2005); Elizabeth Szockyj, Imprisoning White Collar Criminals?, 23 S. Ill. U. L.J.

485, 492 (1998)).

       Third, a downward variance is appropriate to “avoid unwarranted disparities in sentences

among [similarly-situated] defendants.” 18 U.S.C. § 3553(a)(6); see also Gall v. United States,

128 S. Ct. 586, 600 (2007) (appropriate for judges to impose below guideline sentence based on

“need to avoid unwarranted similarities among other [defendants] who [are] not similarly


U.S.S.G § 5C1.1. Application Note 4.
                                                                                                    10
          Case 1:19-cr-10082-DPW Document 40 Filed 05/11/20 Page 11 of 14




situated.”). There have been at least nine other criminal cases filed in this District involving

charges relating to the college admissions scandal. All told, at least 53 individuals have been

charged. Eighteen defendants have been sentenced to date, including sixteen parent-defendants

and two college coaches. Of these, only three parent-defendants received sentences of

incarceration greater than 157 days or approximately five-months and one-week:

              Douglas Hodge was sentenced to nine months’ incarceration for “paying bribes

totaling $850,000, over more than a decade, to secure the admission of two children to USC and

two children to Georgetown.” See United States v. Hodge, No. 19-cr-10080-NMG, Dkt. 816 at

3. Mr. Hodge participated in Mr. Singer’s scheme “over a longer period of time, than any of the

defendants charged to date” and also “sought unsuccessfully to use bribes to secure the

admission of a fifth child to [LMU].” See id. He involved his children in the fraud and agreed,

in a recorded conversation with Mr. Singer, to cover-up the crimes. See id. at 6.

              Elizabeth Henriquez was sentenced to seven months’ incarceration for

participating in both the “College Entrance Exam Cheating Scheme” and the “College

Recruitment Scheme”. Ms. Henriquez, along with her husband, “cheated on more standardized

tests than any other co-conspirator: twice for their oldest daughter and three times for their

youngest daughter.” See United States v. Henriquez, No. 19-cr-10080-NMG, Dkt. 816 at 10.

Ms. Henriquez also paid Mr. Singer $400,000 to have her daughter admitted to Georgetown as a

purported tennis team recruit, deducted the payment from her tax returns, and agreed with Mr.

Singer to cover-up the crimes. See id. at 12.

              Toby MacFarlane was sentenced to six months’ incarceration for paying $400,000

to Mr. Singer to have his two children admitted to USC as purported athletic recruits. See United

                                                                                                   11
        Case 1:19-cr-10082-DPW Document 40 Filed 05/11/20 Page 12 of 14




States v. MacFarlane, No. 19-cr-10131-NMG, Dkt. 334 at 1. Mr. MacFarlane “agreed with

Singer to misrepresent his children’s athletic abilities and to lie to USC employees if they

asked…” Id. Mr. MacFarlane also improperly deducted his payments to Mr. Singer from his tax

returns and “agreed with Singer to mislead the IRS to conceal the scheme.” Id. at 6.

      The other thirteen parent-defendants, many of whom were significantly more involved in

Mr. Singer schemes, received significantly shorter sentences. For example, the eight parent-

defendants who participated in only the test cheating scheme received sentences of 30 days

prison or less. One received probation without incarceration. The two parent-defendant who

participated in both schemes received a prison sentence of five months. (Augustus Huneeus in

No. 19-CR-10117-IT and Michelle Janavs in No. 19-CR-10081-NMG). And, the three parent-

defendants who participated only in the recruitment scheme received prison sentences of two and

four months. (Jeffrey Bizzack in 19-CR-10222-DPW, and Devin Sloan and Stephen Semprevivo

in No. 19-CR-10117-IT).

      Unlike Ms. Sui, however, Mr. Sloan affirmatively involved his son in the scheme;

participated in “elaborate ways,” including lying to high school counselors, lying to USC

admissions staff, and photoshopping images of son; agreed to lie to the IRS in the context of

Singer’s “audit”; and after pleading guilty “continued to show a striking lack of remorse and

disdain for the law.” United States v. Sloan, No. 19-CR-10117 IT, Dkt. 445 at 2-3. Similarly,

Mr. Semprevivo affirmatively involved his son in the scheme, had complete insight into the

details of the scheme, and after pleading guilty exhibited a “complete lack of remorse”

(including filing a lawsuit against Georgetown to stop his son from being expelled). United

States v. Semprevivo, No. 19-CR-10117 IT, Dkt. 466 at 1-4, 6.

                                                                                                12
        Case 1:19-cr-10082-DPW Document 40 Filed 05/11/20 Page 13 of 14




      The defense respectfully urges that fundamental fairness and justice mandate that Ms.

Sui’s sentence be consistent with those previously imposed in related cases.

       Finally, Ms. Sui’s particularly harsh condition of pre-trial confinement warrant deviating

or departing from the applicable guideline range. Rather than spend her incarceration in a

minimum-security camp like many of the other parent-defendants, Ms. Sui spent 157 days

confined in a foreign country, thousands of miles away from family or friends, without the

ability to effectively communicate with fellow inmates or staff. As a result of these conditions,

Ms. Sui developed mental health problems, including anxiety and sleeplessness, and was, for

months, prescribed anxiety and sleep-aid medication by the facility. See United States v. Carty,

264 F.3d 191, 196 (2d Cir. 2001) (vacating sentence and remanding to the district court to

consider departure based on conditions of pre-trial confinement in the Dominical Republic).

Given Ms. Sui’s particularly punitive conditions of pre-trial confinement, the defense

respectfully submits that the agreed-upon resolution is a fair and just sentence, and no more than

necessary given all pertinent facts and circumstances of this case.4

   C. CONCLUSION

       For all of the foregoing reasons, as well as additional grounds and reasons to be

submitted to the Court on or before the date of sentencing, the defense respectfully requests this

Honorable Court to impose a sentence of incarceration for a period of time-served (157 days or



       4
         The defendant would further request that the Court consider that at the Government’s
urging, many months into his cooperation, Mr. Singer requested and received $300,000 from Ms.
Sui just weeks before his plea of guilty which included a large monetary forfeiture. In short,
although forfeiture and fines are distinct, the defendant requests that this large payment, for
which Ms. Sui received no benefit since UCLA withdrew its conditional acceptance of her son,
be considered by the Court in determining an appropriate fine.
                                                                                            13
        Case 1:19-cr-10082-DPW Document 40 Filed 05/11/20 Page 14 of 14




approximately five months and one week), a fine in an amount not to exceed the guideline

range, and a special assessment of $100.



                                                     Respectfully submitted,

                                                     Xiaoning Sui
                                                     By her Attorney,

                                                     /s/ Martin G. Weinberg
                                                     Martin G. Weinberg
                                                     Mass. Bar No. 519480
                                                     20 Park Plaza, Suite 1000
                                                     Boston, MA 02116
                                                     (617) 227-3700
                                                     owlmgw@att.net

Dated: May 11, 2020




                                CERTIFICATE OF SERVICE

        I, Martin G. Weinberg, hereby certify that on this date, May 11, 2020, a copy of the
foregoing documents has been served via Electronic Court Filing system on all registered
participants, including AUSA Eric Rosen.

                                                     /s/ Martin G. Weinberg
                                                     Martin G. Weinberg




                                                                                               14
